Exhibit 10.1

 

[g213351kei001.jpg]

 

September 16, 2014

 

VIA E-MAIL

 

Mr. Robert F. Probst

1314 Scott Avenue

Winnetka, IL 60093

 

Dear Bob:

 

I am delighted to extend an offer to you to join Ventas, lnc. (“Ventas” or the
“Company’’) as its Executive Vice President and Chief Financial Officer in the
Company’s Chicago office. Our Lead Director, Audit Committee members and
Executive Management team were all exceedingly impressed by your experiences,
your capabilities and your potential to drive Ventas’ success to a new level
both domestically and internationally.  As importantly, we are confident about
the cultural fit within the Company’s high-performance fast-paced culture. You
have the real opportunity to have a fantastic impact on the Company’s continued
performance.

 

This letter, including the attached Annex A, sets forth the terms of the offer
which will govern your initial employment, should you accept the position.

 

As EVP and CFO, your duties and responsibilities will be as designated by the
Company and you will report to Debra A. Cafaro, Chairman and Chief Executive
Officer. Your base salary will be paid every other Friday, one week in arrears,
consistent with the Company’s payroll practices.  You will be eligible to
participate in the Company’s medical and other benefit plans pursuant to their
terms, as such plans may be amended by the Company from time to time and/or
terminated by the Company in its sole discretion.  An overview of the current
benefits has been provided to you.

 

Please be aware that this letter is not intended to, nor shall it, constitute an
employment agreement.

 

We are extremely excited to begin working together. If these terms are
acceptable, please indicate your concurrence by signing below.

 

With best regards,

 

/s/ Edmund M. Brady

 

 

 

Edmund M. Brady, III

 

Senior Vice President and Chief Human Resources Officer

 

 

 

ACCEPTED THIS 16th DAY OF SEPTEMBER, 2014:

 

 

 

 

 

/s/ Robert F. Probst

 

Robert F. Probst

 

 

--------------------------------------------------------------------------------


 

Annex A

 

Robert F. Probst

 

NEW HIRE INFORMATION

 

Title:

 

Executive Vice President and Chief Financial Officer

 

 

 

Offer Letter Date:

 

September 16, 2014

 

 

 

Start Date:

 

October 27, 2014

 

 

(or earlier (but not prior to October 14, 2014) if mutually agreed)

 

 

 

Annual Base Salary:

 

$575,000, subject to annual review commencing in 2016 consistent with the base
salary reviews of other executives.

 

 

 

Incentive Compensation:

 

Employee will initially be eligible for annual cash incentive compensation at
100% (threshold), 150% (target) and 225% (maximum) of annual base salary; and
long-term incentive compensation in the form of equity at 175% (threshold), 250%
(target) and 325% (maximum) of annual base salary, for total annualized target
compensation of $2,875,000 and maximum compensation of $3,737,500; in each case
based on attainment of individual and company goals as determined by the CEO and
the Executive Compensation Committee with such determination made in the same
manner as applied to other executives except that (a) any incentive compensation
for 2014 will be prorated at 25% and (b) 80% of the annual and long term
incentive award for 2014 will be based on achievement of specified individual
objectives and 20% thereof for 2014 will be based on achievement of the
Company’s applicable quantitative performance goals (applied consistently with
other executives). Stated compensation levels will remain in place through 2015
unless increased by the Ventas Executive Compensation Committee earlier. Equity
compensation is currently divided 70% restricted shares (with time based
vesting, 1/3 upon grant and 1/3 on each of the first and second anniversaries of
the grant, and current dividend payments on vested and unvested restricted
shares) and 30% stock options.

 

 

 

Sign-on Equity Award:

 

On the commencement of employment, Employee will receive a one-time Equity Grant
of Restricted Stock valued at One Million Dollars ($1,000,000) at grant (the
number of shares will be $1 million divided by the closing price of VTR common
equity on the date Employee commences employment) that will vest on the third
anniversary of the grant assuming continued employment at the vesting date. If,
prior to the vesting date other than on or within the one year following a
Change in Control, the Company terminates Employee’s employment other than for
Cause or he

 

--------------------------------------------------------------------------------


 

 

 

separates from the Company with Good Reason, a pro rata portion (equal to his
period of employment divided by 3 years) of the Sign-on Equity Award will vest.
If, prior to the vesting date, the Employee dies or has his employment
terminated because of Disability or if on or within the first year following a
Change in Control, the Company terminates Employee’s employment other than for
Cause or he separates from the Company with Good Reason, the vesting of the
Sign-on Equity Award will be accelerated and Employee will be fully vested.
Current dividends will be payable on unvested and vested restricted shares.

 

 

 

2015 Bridge Inducement:

 

If (a) during 2015 or the first two calendar months of 2016 but (b) prior to the
date of grant of long term incentive compensation with respect to 2015 (“Bridge
Period”), the Employee dies or has his employment terminated because of
Disability or if on or within the first year following a Change in Control that
occurs during such Bridge Period, the Company terminates Employee other than for
Cause or he separates for Good Reason, Employee shall be entitled to a fully
vested stock award (or at the Company’s discretion, cash equivalent) equal in
value to (a) a prorated (based on the portion of calendar year 2015 he was
employed) percentage of Employee’s 2015 target long-term incentive compensation,
offset by (b) the value (calculated as of the date of grant) of any long-term
incentive compensation Employee receives with respect to 2015 which is not
forfeited because of Employee’s termination of employment.

 

 

 

Severance and Change

 

 

in Control:

 

Severance for termination other than for Cause or with Good Reason equal to one
year of annual base salary plus target annual cash incentive and continuation of
benefits for one year or a benefit stipend; Severance for termination other than
for Cause or with Good Reason (within one year following Change in Control)
equal to two times the sum of annual base salary plus maximum annual cash
incentive and continuation of benefits for two years or a benefit stipend.
Severance will be subject to a $4 million cap initially, increasing by CPI
annually.

 

 

 

Employee Protection:

 

Ventas and Employee will enter into an Employee Protection and Noncompetition
Agreement to reflect the severance and Change in Control provisions set forth in
the preceding paragraph. The confidentiality provision will be effective
immediately upon execution but the remaining provisions of said agreement will
not take effect until the Employee commences employment.

 

--------------------------------------------------------------------------------


 

Office Location:

 

353 N. Clark Street

 

 

Suite 3300

 

 

Chicago, IL 60654

 

 

 

Offer Contingency:

 

Employment and compensation are subject to satisfactory results of background
check and approval by the Ventas Board of Directors.

 

 

 

Definitions:

 

The term “Disability” has the meaning set forth in the Ventas, Inc. 2012
Incentive Plan, as of the date hereof, the term “Change in Control” has the
meaning set forth in the applicable document and the terms “Good Reason” and
“Cause” have the meanings set forth in the Employee Protection and
Noncompetition Agreement.

 

--------------------------------------------------------------------------------